DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on September 11, 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 14:  Claim 14 is considered indefinite for the following reasons:
There is insufficient antecedent basis for “the obstruction” in line 2;
The term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to what extent the flowable sensor can move and its relative location be considered “substantially unchanged”.  See MPEP 2173.05 reproduced below; and
The phrase “at least 30 seconds” is a range with an unbounded upper limit, and therefore encompasses a retention time so inconceivable high that it cannot reasonably be possible in the present invention. To make a point through hyperbole, the present application does not provide full enablement for 2 days (increasable ad nauseam), even though these amounts are encompassed in the claimed range, and therefore the meets and bounds of the claim cannot be determined.  See MPEP 2173.05(c)(II), reproduced below.
	
2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The use of relative terminology in claim language, including terms of degree, does not automatically render the claim indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



2173.05(c)   Numerical Ranges and Amounts Limitations

II.    OPEN-ENDED NUMERICAL RANGES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Open-ended numerical ranges should be carefully analyzed for definiteness. For example, when an independent claim recites a composition comprising "at least 20% sodium" and a dependent claim sets forth specific amounts of nonsodium ingredients which add up to 100%, apparently to the exclusion of sodium, an ambiguity is created with regard to the "at least" limitation (unless the percentages of the nonsodium ingredients are based on the weight of the nonsodium ingredients). On the other hand, the court held that a composition claimed to have a theoretical content greater than 100% (i.e., 20-80% of A, 20-80% of B  and 1-25% of C) was not indefinite simply because the claims may be read in theory to include compositions that are impossible in fact to formulate. It was observed that subject matter which cannot exist in fact can neither anticipate nor infringe a claim. In re Kroekel, 504 F.2d 1143, 183 USPQ 610 (CCPA 1974).

In a claim directed to a chemical reaction process, a limitation required that the amount of one ingredient in the reaction mixture should "be maintained at less than 7 mole percent" based on the amount of another ingredient. The examiner argued that the claim was indefinite because the limitation sets only a maximum amount and is inclusive of substantially no ingredient resulting in termination of any reaction. The court did not agree, holding that the claim was clearly directed to a reaction process, and explaining that "[t]he imposition of a maximum limit on the quantity of one of the reactants without specifying a minimum does not warrant distorting the overall meaning of the claim to preclude performing the claimed process."In re Kirsch, 498 F.2d 1389, 1394, 182 USPQ 286, 290 (CCPA 1974).

Some terms have been determined to have the following meanings in the factual situations of the reported cases: the term "up to" includes zero as a lower limit, In re Mochel, 470 F.2d 638, 176 USPQ 194 (CCPA 1974); and "a moisture content of not more than 70% by weight" reads on dry material, Ex parte Khusid, 174 USPQ 59 (Bd. App. 1971).

Regarding claim 15:  Claim 15 is rejected due to its dependence on claim 14.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-8, 10-13, and 16-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahmadian-Tehrani (US 2020/0362693, Ahmadian).

Regarding claim 1:  Ahmadian discloses a method 200 – Fig 2 of probing a subsurface region of a hydrocarbon well 105, the method comprising:
releasing, from a downhole sensor storage structure “pre-loaded housing” – [0029]/”carrier” – [0040] and into a wellbore fluid, a flowable sensor 300 within a downhole end region of a wellbore of the hydrocarbon well Fig 1, wherein the wellbore extends between a surface region and the downhole end region Fig 1;
subsequent to the releasing, collecting sensor data with the flowable sensor [0023], [0025], [0032]; and
[0019], [0021].

Regarding claims 5 and 25:  Wherein the flowable sensor includes at least one of an accelerometer [0021] and a velocimeter, and further wherein at least one of:
i) the sensor data includes an acceleration profile of the flowable sensor as a function of location within the wellbore, and further wherein the querying includes receiving the acceleration profile from the flowable sensor [0021], [0024], [0035];
(ii) the sensor data includes a velocity profile of the flowable sensor as a function of location within the wellbore, and further wherein the querying includes receiving the velocity profile from the flowable sensor;
(iii) the sensor data includes an acceleration trace of the flowable sensor as a function of time after the releasing, and further wherein the querying includes receiving the acceleration trace from the flowable sensor;
(iv) the sensor data includes a velocity trace of the flowable sensor as a function of time after the releasing, and further wherein the querying includes receiving the velocity trace from the flowable sensor;
(v) the sensor data includes a fluid acceleration profile of fluid flow within the wellbore, and further wherein the querying includes receiving the fluid acceleration profile from the flowable sensor; and
(vi) the sensor data includes a fluid velocity profile of fluid flow within the wellbore, and further wherein the querying includes receiving the fluid velocity profile from the flowable sensor.

Regarding claims 6 and 25:  Wherein at least one of:
i) the flowable sensor includes a temperature sensor, wherein the sensor data includes a temperature profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the temperature profile from the flowable sensor [0019], [0024], [0026], [0029], [0035];
(ii) the flowable sensor includes a pressure sensor, wherein the sensor data includes a pressure profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the pressure profile from the flowable sensor [0019], [0024], [0025], [0029], [0035];
(iii) the flowable sensor includes a pH sensor, wherein the sensor data includes a pH profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the pH profile from the flowable sensor [0019], [0024], [0029], [0035];
(iv) the flowable sensor includes a resistivity sensor, wherein the sensor data includes a resistivity profile of the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the resistivity profile from the flowable sensor [0019], [0024], [0029], [0035]; and
(v) the flowable sensor includes a vibration sensor, wherein the sensor data includes a vibration within the wellbore fluid between the downhole end region and the surface region, and further wherein the querying includes receiving the vibration profile from the flowable sensor [0019] – “acoustic/seismic detector”, [0024], [0029], [0035].

Regarding claim 7: Wherein the flowable sensor includes a unique identifier, and further wherein the querying includes detecting the unique identifier [0036].

Regarding claim 8:  Wherein the flowable sensor is an electrically powered flowable sensor that includes an energy storage device 302, and further wherein the method includes powering the flowable sensor with the energy storage device [0018].

Regarding claim 10:  Wherein the flowable sensor includes a memory device 314, and further wherein the method includes storing the sensor data collected by the flowable sensor with the memory device [0019].

Regarding claim 11:  Wherein the flowable sensor includes a data transmitter 336, and further wherein the querying includes transmitting the sensor data with the data transmitter [0018], [0020].

Regarding claims 12 and 21:  Wherein the querying includes receiving a data stream from the flowable sensor with a downhole wireless network 116/118 configured for wireless communication within the wellbore [0018], [0020], [0029], [0035].

Regarding claims 13 and 22:  Wherein the downhole wireless network includes a plurality of communication nodes 118 spaced-apart along a length of the wellbore Fig 1, wherein the querying includes querying with a given communication node of the plurality of communication nodes [0036], and further wherein the method includes [0019], [0020], [0035].

Regarding claims 16 and 23:  Wherein the method further includes producing the flowable sensor from the hydrocarbon well within a produced fluid stream [0033], [0034], and further wherein the querying includes querying the flowable sensor while the flowable sensor is within the surface region [0035].

Regarding claim 17:  Wherein the downhole sensor storage structure includes a plurality of flowable sensors [0029], [0039], [0040], and further wherein the releasing includes releasing at least one flowable sensor of the plurality of flowable sensors responsive to a release criteria [0029], [0039], [0040].

Regarding claim 18:  Wherein the release criteria includes at least one of:
(i) receipt of a sensor release signal by the downhole sensor storage structure;
(ii) expiration of a threshold sensor release time period;
(iii) at least one bottom hole condition within the hydrocarbon well being outside a threshold bottom hole condition range [0040];
(iv) a user indication;
(v) production of a predetermined volume of produced fluid by the hydrocarbon well;

(vii) a pressure within the hydrocarbon well being outside a threshold pressure range [0040].

Regarding claim 19:  Wherein the flowable sensor is a first flowable sensor [0029], [0039], [0040], wherein the downhole sensor storage structure includes a plurality of flowable sensors [0029], [0039], [0040], and further wherein the method includes periodically repeating the releasing, the collecting, and the querying to release additional flowable sensors of the plurality of flowable sensors.  The “pre-loaded housing” that contains the sensors is disclosed as being part of the sliding sleeve 101, [0014].  Figure 2, step 205 discloses the repeated release of sensors (in the form of fluid injection however the disclosure is clear that the sensors can be injected or released downhole), [0029], [0040].

Regarding claim 20:  Ahmadian discloses a hydrocarbon well 100, comprising:
a wellbore 105 that extends within a subsurface region Fig 1, wherein the wellbore extends between a surface region and a downhole end region Fig 1;
a downhole sensor storage structure “pre-loaded housing” – [0029]/”carrier” – [0040] positioned within the downhole end region Fig 1 and configured to release a flowable sensor 300 into a wellbore fluid that extends within the wellbore, wherein the flowable sensor is configured to collect sensor data indicative of at least one property of the subsurface region [0023], [0025], [0032]; and
114/116/118 configured to query the flowable sensor to determine the at least one property of the subsurface region [0019], [0021].

Regarding claim 24:  Wherein the detection structure is configured to query the flowable sensor as the flowable sensor flows past the detection structure within a produced fluid stream that is produced from the hydrocarbon well [0029], [0035].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2-4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadian.

Regarding claims 2 and 14:  Ahmadian discloses that the sensors used in the method thereof can be used to determine any downhole property [0039] however Ahmadian fails to specifically disclose that this property includes at least one of:
i) a presence of an obstruction within the wellbore;
(ii) a location of the obstruction within the wellbore; and
(iii) a region of the wellbore that includes the obstruction.

The sensor 300 of Ahmadian is disclosed as measuring such things as time, temperature, pressure, pH, resistivity, ion charge, proportion of oil and water, CO.sub.2, CH.sub.4, and other hydrocarbons, acoustic/seismic detector, a magnetometer, impedance analyzer to measure, dielectric, conductivity, acoustic sensor, optical sensor, and/or casing collar counter [0019].  The sensor also includes geolocation capabilities in the form of a gyroscope, accelerometer, compass, acoustic means, magnetic means, 9-axis motion tracking means, or by counting casing collars [0021].  The data is used to create a profile of the measured parameters over time [0024], [0035].  Ahmadian further discloses that these data and profiles allow for other information to be obtained [0035].
One of ordinary skill in the art would be able to determine that the sensors 300 were blocked by an obstruction due to the profile of these properties not changing over 

Regarding claim 3:  Wherein data transmitted from the sensors of Ahmadian, as modified, would have been indicative of at least one of for the reasons give above:
i) the presence of the obstruction within the wellbore;
(ii) the location of the obstruction within the wellbore; and
(iii) the region of the wellbore that includes the obstruction.

Regarding claim 4:  Wherein the sensor data includes a location of the flowable sensor within the wellbore [0019], [0021].

Regarding claim 14:  Ahmadian, as modified, fails to disclose that an obstruction was location based, at least in part, on determining that the relative location of the flowable sensor is at least substantially unchanged for at least a threshold retention time of at least 30 seconds.
However, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified In re Aller, 105 USPQ 233.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmadian in view of Kumar (US 2013/0118733).

Ahmadian discloses all of the limitations of the above claim(s) except for initiating the powering the flowable sensor in response to fluid contact between the flowable sensor and the wellbore fluid
Ahmadian discloses that the energy storage device can be an “energy harvesting module” [0019] but fails to indicate what type of energy harvesting module.  
Kumar discloses a flowable sensor 9 that can be released downhole.  Kumar further discloses that the sensor includes a power source 45 that can be an energy harvesting mechanism that uses fluid flow to generate power [0022].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ahmadian so that the disclosed energy harvesting device was respective to fluid flow or fluid contact as taught by Kumar.  There are finite number of choices of how an energy harvesting device can harvest energy available to a person of ordinary skill in the art for flowable sensors.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007)

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

The prior art of record fails to disclose or suggest that the relative location of the detected obstruction is used to select a cleanout methodology for the hydrocarbon well as recited in the claimed method.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
3/10/2022